Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Advantage Announces Appointment of Paul G. Haggis to the Board of Directors CALGARY, Nov. 7 /CNW/ - Advantage Energy Income Fund ("Advantage" or the "Fund") (AVN.UN - TSX, AAV - NYSE) is pleased to announce the appointment of Mr. Paul Haggis to the Board of Directors of Advantage's wholly owned subsidiary, Advantage Oil & Gas Ltd. Mr. Haggis has extensive financial markets and public board experience and currently serves on the Board of Directors of Canadian Tire Bank and as a director and Chair of the Investment Committee of the Insurance Corporation of British Columbia. Mr. Haggis' work experience includes serving as President and Chief Executive Officer of Ontario Municipal Employees Retirement System (OMERS) from September 2003 to March 2007, Interim Chief Executive Officer of the Public Sector Pension Investment Board (PSPIB) during 2003 and Executive Vice-President, Development and Chief Credit Officer of Manulife Financial in 2002. Mr. Haggis was also
